Citation Nr: 9924082	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  93-044 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that in a December 1992 supplemental 
statement of the case the RO listed the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a low back disorder (other than 
residuals of a shrapnel fragment wound).  The veteran was 
informed that his response was necessary in order to perfect 
the appeal of any issue newly added to the supplemental 
statement of the case.  The veteran did not so respond.  
Thus, that issue is not in appellate status.

The Board notes that in his December 1991 statement in 
support of claim and his June 1992 VA Form 1-9, the veteran 
raised the issue of entitlement to an increased rating for 
his service-connected residuals of a shell fragment wound of 
the back.  That claim has not yet been adjudicated.  In this 
regard, the Board notes that the veteran's service medical 
records show that the he incurred a muscle wound, with a one 
and one-half inch entrance laceration, in the lumbar region 
of the back.  The wound was also described by the service 
examiner as a penetrating wound of the lumbar area.  Further, 
the Board notes that under the rating criteria now in effect, 
and in effect prior to July 3, 1997, a deep penetrating wound 
of relatively short track by a shrapnel fragment is to be 
considered as of at least moderate degree.  38 C.F.R. 
§ 4.56(d)(2) (1998); Robertson v. Brown, 5 Vet. App. 70 
(1993).  The veteran currently carries no rating for shell 
fragment wound injury of Muscle Group XX, and he is rated 
only for the entrance scar.  This matter is referred to the 
RO for immediate action.  

The Board notes evidence of record was submitted by the 
veteran subsequent to return of the appeal to the Board by 
the RO in July 1999, following a prior Remand.  In light of 
the decision herein, the additional evidence is not deemed 
pertinent so as to warrant referral of the case to the RO 
pursuant to 38 C.F.R. § 19.37(b) (1998).


FINDINGS OF FACT

1. The veteran was treated for acute infectious hepatitis in 
March 1945 while on active duty.

2. Post-service clinical reports confirms serological 
evidence of Hepatitis A.


CONCLUSION OF LAW

Hepatitis A was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for hepatitis is 
well grounded according to 38 U.S.C.A. § 5107 (a); his claim 
is plausible and capable of substantiation.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107 (a).

Service medical records show that the veteran was wounded on 
March 24th 1945, while engaged in combat with the enemy.  An 
admission note dated on March 28th states that in addition to 
his shell fragment wound of the back, the veteran exhibited 
an icteric sclera and tenderness in the epigastrium region.  
A consultation report dated March 29th states that one day 
prior to his shell fragment injury, the veteran had 
experienced nausea and symptoms of jaundice.  The concluding 
clinical impression was acute infectious hepatitis that was 
deemed moderately severe.  His skin, abdominal wall, and 
viscera were noted to be normal upon separation from service 
in October 1945.

In response to a Board request, a Board Medical Adviser's 
Opinion was obtained and a copy of the opinion is of record 
and dated in June 1994.  After reciting the veteran's history 
and outlining relevant medical treatises, the Board medical 
adviser opined that World War II era diagnoses of serum 
hepatitis can now be identified, in most cases, as being 
caused by either hepatitis B or hepatitis C, which can both 
become chronic.  The Board Medical Adviser noted, however, 
that chronic hepatitis had not been shown to exist in the 
veteran.  Accordingly, he concluded that the veteran most 
likely suffered from hepatitis A while in service and that 
such condition did not result in any type of chronic liver 
disorder and no residuals of the inservice condition had been 
demonstrated.

In accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
the Board informed the veteran's representative in a June 
1994 letter that additional medical evidence had been 
obtained and provided him with an opportunity to respond.  
However, no response from the representative was forthcoming.  
Therefore, the fair process principles spelled out in Thurber 
were followed by the Board and resolution can proceed on the 
merits.  Austin v. Brown, 6 Vet.App. 547 (1994).

In addition, an independent medical opinion was requested and 
a letter of response from the independent medical expert 
dated in January 1995 has been added to the claims file.  The 
Board informed the veteran's representative in a January 1995 
letter that additional medical evidence had been obtained and 
provided him with an opportunity to respond.  Therefore, the 
fair process principles spelled out in Thurber were followed 
by the Board and resolution can proceed on the merits.  
Austin v. Brown, 6 Vet.App. 547 (1994).  The medical expert 
in gastroenterology stated that the veteran had acute 
hepatitis of an unknown type while in service.  Further, he 
reported that hepatitis B or C can progress to chronic liver 
disease.  Given the record, the expert opined that there 
existed insufficient evidence to determine which type of 
hepatitis plagued the veteran while in service.  

Serological tests were eventually performed by VA in July 
1995.  On the report from those tests, a VA examiner wrote 
that the veteran had serological evidence of a previous 
infection involving hepatitis A, but no serological evidence 
of hepatitis B or C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.

In light of the medical evidence report above, the Board is 
of the opinion that service connection is in order for 
residuals of hepatitis A.  Although the record is negative 
for any chronic liver impairment related to hepatitis A which 
would constitute chronic liver disability, applicable 
regulations do not bar service connection for hepatitis A, 
despite the lack of any impairing symptomatology.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (1998)

In view of the foregoing, the Board finds that the evidence 
in this case supports service connection for residuals of 
hepatitis A.


ORDER

Service connection for residuals of hepatitis A is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


